Order entered March 30, 2015




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-14-01618-CV

                     HENRY S. MILLER BROKERAGE, LLC, Appellant

                                              V.

                               RUTH MAE SANDERS, Appellee

                        On Appeal from the 101st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-13-14901

                                           ORDER
        We GRANT appellant’s March 26, 2015 motion for an extension of time to file a reply

brief. We ORDER the reply brief tendered to this Court by appellant on March 26, 2015 filed as

of the date of this order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE